Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 2, 2017

                                       No. 04-17-00080-CV

              IN THE INTEREST OF A.F.C., I.C.C., A.R.H., JR., CHILDREN,

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015PA01986
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellee’s brief was originally due on May 1, 2017. On May 1, 2017, the State filed its first
request asking for a fourteen-day extension of time in which to file its brief.

        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on February 14, 2017. The request is GRANTED, and the State is
ORDERED to file its appellee’s brief no later than May 15, 2017.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court